Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 30 October 2019 have been considered with respect to the provided English abstracts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 9, 10, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106520119.
	The translation for the reference teaches a compound having the general formula Ca2A1-x B2C3O12:xCe, where x is 0.01-0.065, A is at least one of Y, Lu, La and Gd, B is at least one of Hf and Zr and C is at least one of Al and Ga. This formula can be rewritten as Ca2AB2C3O12:xCe, where x is 1-6 mol%. The reference exemplifies Ca2LuHf2Al3 with 3 mol% Ce, Ca2GdHf2Al3 with 3 mol% Ce, Ca2LaHfZrAl3O12 with 3 mol% Ce, Ca2Lu0.5Y0.5 HfZrAl3O12 with 1 mol% Ce, and Ca2Lu0.5Y0.5 Hf2Ga3O12 with 6 mol% Ce. All of these compounds clearly fall within the formulas of claim 12 and 19, those that contain Lu fall within the formulas of claims 13-15 and those with 3 mol% cerium fall within the composition of claim 20. Since the taught compounds fall within the formulas of claims 1-4, 9 and 10; they must inherently also be able to act as scintillators. The reference anticipates the claimed scintillators and compounds.
s 1-3, 9, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0218267.
	This reference teaches powders having the formulas found in tables 1 and 3. The taught compounds are Ca2Y0.94Ce0.06Zr2Ga3O12, Ca2La0.95Ce0.05Zr2Ga3O12, Ca2La0.96Ce0.04Zr2Ga3O12, Ca2Lu0.92Ce0.08Zr2Ga3O12 and Ca2Gd0.9Ce0.1Zr2Ga3O12. These formulas can be rewritten as Ca2YZr2Ga3O12 with 6 mol% Ce, Ca2LaZr2Ga3O12 with 5 or 4 mol% Ce, Ca2LuZr2Ga3O12 with 8 mol% Ce and Ca2GdZr2Ga3O12 with 10 mol% Ce. All of these compound fall within claims 12 and 19. Ca2LuZr2Ga3O12 with 8 mol% Ce falls within claims 13 and 14. Since the taught compounds fall within the formulas of claims 1-3 and 9; they must inherently also be able to act as scintillators. The reference anticipates the claimed scintillators and compounds.
Claims 1, 9, 10, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,957,575.
	This reference teach phosphorescent compounds preferably having the formula Ln3-xCaxAl5-xXxO12, where X is at least one of Hf and Zr, Ln is at least one of Y, La and Lu and 1<x<2. Example 6 teaches a compound of Ca2YZr2Al3O12 with 2 mol% Ce. Examples 7-11 teach compounds of Ca2YZr2Al3O12 with 0.2, 1, 2, 3 and 10 mol% Ce. These formulas fall within those of claims 12, 19 and 20. Since the taught compounds fall within the formulas of claims 1 and 9; they must inherently also be able to act as scintillators. The reference anticipates the claimed scintillators and compounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106520119.
	The translation for the reference teaches a compound having the general formula Ca2A1-x B2C3O12:xCe, where x is 0.01-0.065, A is at least one of Y, Lu, La and Gd, B is at least one of Hf and Zr and C is at least one of Al and Ga. This formula can be rewritten as Ca2AB2C3O12:xCe, where x is 1-6 mol%. This composition overlaps that of claim 20. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the taught compounds encompass that of claim 10; they must inherently also be able to act as scintillators. The reference suggests the claimed scintillators and compounds.
Claim 1-4, 9-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,957,575.
	This reference teach phosphorescent compounds preferably having the formula Ln3-xCaxAl5-xXxO12, where X is at least one of Hf and Zr, Ln is at least one of Y, La and Lu and 1<x<2, doped with cerium. Thus the reference suggests compounds having the formula LnCa2Al3X2O12, LuCa2Al3X2O12 and LuCa2Al3Hf2O12, which suggests that of claims 12-15. Since this suggested composition is the same as claims 1-4, it must inherently also be able to act as a scintillator. Column 11, lines 9-16 teaches the compound can be in the form of a ceramic. Therefore the reference suggests ceramic scintillators of the taught and suggested ceramic compound. While the amount of cerium dopant is not explicitly taught, based on the examples, it In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.Thus the reference suggests the claimed scintillator and compound.
Allowable Subject Matter
Claims 5-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of scintillators or compounds having the formulas Lu3B2C3O12:Ce, Lu3Hf2LiAl2O12:Ce, ALu2B2C3O12:Ce, and NaLu2Hf2Al3O12:Ce, where A is Na or K; B is at least one of Sn, Ti, Zr and Hf and C is at least one of Li, Al and Ga. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/27/21